                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 GARETH LORENZO PERRY,                       )
                                             )
       Petitioner,                           )
                                             )
 vs.                                         )   CRIMINAL NO. 14-00231-CG-B
                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
       Respondent.                           )

                                        ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is adopted as the opinion of

this Court. It is ORDERED that Gareth Lorenzo Perry’s § 2255 Motion to Vacate,

Set Aside, or Correct Sentence (Doc. 54) is DENIED as successive. The Court

further finds that Petitioner is not entitled to a certificate of appealability, and

therefore, is not entitled to appeal in forma pauperis.

       DONE and ORDERED this 5th day of June, 2019.


                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
